Citation Nr: 1438479	
Decision Date: 08/28/14    Archive Date: 09/03/14

DOCKET NO.  08-30 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE


Entitlement to service connection for right shoulder disability.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Steven Ginski, Associate Counsel



INTRODUCTION

The Veteran served on active military duty from March 1971 to February 1974.

The appeal comes before the Board of Veterans' Appeals (Board) from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office in New Orleans, Louisiana.  

In June 2012, the Board remanded this issue to the Agency of Original Jurisdiction (AOJ) for additional development.  Unfortunately, the appeal must again be remanded to the AOJ.  VA will notify the Veteran if further action is required on his part.  

REMAND

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  A remand is necessary in this case so that VA can meet its duty to assist the Veteran in obtaining evidence to substantiate his claim.  

The Veteran seeks VA disability compensation benefits, that is, service connection, for a right shoulder disability.  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In a July 2012 VA examination, the VA examiner concluded that "any problems with [the Veteran's] shoulder post military service were at least as likely as not caused by a non-service injury or condition."  The examiner's opinion, however, is confined to whether the Veteran has a current right shoulder disability related to in-service dislocations of his right shoulder.  This is clear from her reliance on the lack of residual effects that she reported would be present had the Veteran suffered repeated dislocations of his right shoulder.  

It appears from the record that all references to right shoulder dislocations or subluxations depend entirely on how the Veteran has reported his shoulder problems and not on any physical findings of a dislocated shoulder.  

December 1971 service treatment notes document that the Veteran complained of right shoulder pain after playing volleyball.  The note states that there was no dislocation.  The impression was "strain."  On January 1974, reports of medical examination and history at separation from service document normal shoulder examination and comments of probable subluxation or dislocation (depending on the report) of his right shoulder.  Post service, in July 1991, the Veteran received treatment for a right shoulder strain after he threw an object into a truck.  The Veteran also reported recurring problems with his right shoulder in May 1995, and although a VA physician diagnosed recurrent dislocation of the right shoulder, the only objective finding was that the Veteran had restricted motion of the right shoulder.  

What is significant here is that the Veteran had a right shoulder strain in December 1971, reported right shoulder problems of a recurring nature in 1974 when he separated from active service, was again found to have right shoulder strain in 1991, reported recurrent right shoulder problems in 1995, and was diagnosed with a right shoulder strain during the July 2012 VA examination.  Given this history, the Board concludes that the 2012 VA examiner has not provided an adequate examination with regard to the Veteran's claim of entitlement to service connection for a right shoulder strain, because consideration of his disability has been limited to shoulder dislocation.  Accordingly, the Veteran must be afforded another examination of his shoulder to obtain a nexus opinion with regard to his shoulder strain, irrespective of the Veteran's characterization of his in-service injury and recurrent symptoms as "dislocations."  The examiner is asked to provide an opinion as to whether it is at least likely as not that his shoulder strain, diagnosed by the examiner in July 2012, is etiologically related to his shoulder strain during service.  

The July 2012 examination notes the Veteran's report that he was involved in a motor vehicle accident in 2006 after which he underwent surgical repair of his right shoulder.  There is no evidence of that treatment, which is relevant to the issue before the Board.  On remand, the AOJ must make reasonable efforts to obtain evidence of that treatment.

Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the Veteran asking him to identify all treatment by VA and private providers for his right shoulder.  In particular, ask him to identify where records of his right shoulder surgery from September 2006 are located.  A VA Form 21-4142 Authorization and Consent to Release Information to VA should be included so that VA can obtain relevant evidence from private providers.  Assist the Veteran in obtaining private treatment records and obtain any outstanding relevant VA treatment records and associate all obtained records with the claims file.  Also ask him to submit any evidence of this treatment that he may have to VA.

2.  Ensure that the Veteran is scheduled for an appropriate VA examination.  The claims file must be provided to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must annotate his or her report as to whether the claims file was reviewed.  Any testing deemed necessary should be accomplished.  The examiner is asked to accomplish the following:

(a)  Identify any and all right shoulder disabilities the Veteran has had at any time since he filed his current claim in March 2005.  

(b)  Provide an expert opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any identified right shoulder disability had onset during the Veteran's active service or was caused by his active service.  In particular, provide an opinion as to whether it is at least as likely as not that the Veteran's shoulder strain, diagnosed by the examiner in July 2012, is etiologically related to his shoulder strain during service.  The examiner must provide a rationale to support any conclusion reached.  

3.  Then, readjudicate the issue of entitlement to service connection for a right shoulder disability.  If any benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the matters to the Board, if in order. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


	(CONTINUED ON NEXT PAGE)





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


